Citation Nr: 1711639	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-38 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and panic disorder with agoraphobia.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD, MDD, and panic disorder with agoraphobia.  

3.  Entitlement to service connection for a chronic sleep impairment disability, to include sleep apnea, claimed as secondary to service-connected PTSD, MDD, and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The above listed claims were previously before the Board in August 2014 and March 2016, when they were remanded for further development.  The RO most recently issued a supplemental statement of the case in September 2016, and the appeal is once again before the Board.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's heart disability or hypertension and her active service, or between her heart disability or hypertension and her service-connected PTSD, MDD and panic disorder with agoraphobia.

2.  There is no chronic sleep impairment disability that is not already rated as part of the Veteran's service-connected PTSD, MDD and panic disorder with agoraphobia; sleep apnea has not been diagnosed. 



CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is any currently diagnosed heart disability proximately due to or the result of the Veteran's service-connected PTSD, MDD, and panic disorder with agoraphobia.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed related to service, nor is hypertension proximately due to or the result of the Veteran's service-connected PTSD, MDD, and panic disorder with agoraphobia.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a chronic sleep impairment disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations in September 2012 and September 2013 for her service-connected acquired psychiatric disability.  She was then provided VA examination in September 2014 to evaluate her heart disability, hypertension, and chronic sleep impairment, which was determined to be of low probative value by the Board.  The Board most recently remanded her claims in March 2016 for additional VA examinations.  The Veteran was subsequently afforded additional examinations in April and September 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the examinations and opinions obtained adequately addresses all of the Veteran's contentions and are adequate.  The September 2012, September 2013, and April 2016 and September 2016 examiners considered all of the pertinent evidence of record, to include her service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to her service connection claims has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in August 2014 and March 2016.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
 
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Heart Disability and Hypertension

The Veteran asserts that her heart disability and hypertension are caused by her service-connected PTSD, MDD and panic disorder with agoraphobia.  

The Veteran underwent a VA examination in September 2014 for her heart and hypertension.  The Board in its March 2016 Remand essentially found inadequacies with the September 2014 VA examination.  As such, the Board places little probative value on this examination. 

The Veteran underwent additional VA examinations and additional opinions were obtained in April 2016 and September 2016.  After reviewing all the Veteran's available records, including her electronic claims file and examining the Veteran, the April 2016 VA examiner opined that it is less likely that the Veteran's cardiovascular disease and hypertension are proximately due to or the result of the Veteran's service-connected psychiatric disability.  She rationalized that she was not aware of peer reviewed medical literature which indicate that hypertension is caused by PTSD, MDD or panic disorder, so it was her opinion that hypertension was not caused or aggravated by that service-connected disability.  She then noted that hypertension and atherosclerotic heart disease were not present during the military service.  The VA examiner stated that it was her opinion that atherosclerotic heart disease was less likely than not due to her service-connected PTSD, MDD, and panic attacks.  She noted that prior to the Veteran's myocardial infarction she had used crack cocaine for some years and had a history of ongoing tobacco use.  The VA examiner stated that both are known to accelerate atherosclerosis, and tobacco use in particular causes aggressive progression of that disease. She concluded by noting that there is no consensus opinion in the medical literature indicating that PTSD, MDD, or panic attacks cause atherosclerotic heart disease. 

An additional examination and opinions were obtained in September 2016.  After reviewing all the Veteran's available records, including her electronic claims file, and examining the Veteran, the VA examiner opined that it was less likely than not that the Veteran's heart disability was proximately due to or the result of her service-connected psychiatric disability.  She rationalized that the Veteran possesses well-documented risk factors for the development of coronary artery disease including tobacco use, obesity, and hypertension.  She stated that she had reviewed a 20 year old article from the summer of 1996 PTSD Research Quarterly "Trauma, PTSD, and Physical Health."  She noted that a statement in the article that war veterans with PTSD have demonstrated problems with cardiovascular disease implies an association at best, but no evidence of cause and effect.  The VA examiner concluded by noting that there are currently no known well-documented evidence based medical findings that have established a causal relationship between the claimed conditions. 

With respect to hypertension the VA examiner opined that it was less likely than not proximately due to or the result of the Veteran's service connected psychiatric disorders.  She rationalized that the Veteran possesses risk factors for hypertension including increasing age, obesity, and tobacco use.  She stated that stress disorders including PTSD may cause transient increases in blood pressure but usually do not by themselves lead to persistent high blood pressure that then leads to a clinical diagnosis of hypertension.  The VA examiner noted that secondary hypertension is most often associated with renal disease, pheochromocytoma, or primary hyperaldosteronism. 

With respect to aggravation, the September 2016 VA examiner noted that the Veteran's claimed heart disability and hypertension were not at least as likely as not aggravated beyond their national progression by the service-connected psychiatric disabilities.  The VA examiner rationalized that the conditions followed the natural progression of the diseases.  There are no other opinions regarding secondary service connection.

The Board has also considered the statements made by the Veteran relating her heart disability and hypertension to her service-connected PTSD, MDD and panic disorder with agoraphobia.  In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of her heart disability or hypertension.  Jandreau, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  It is true that she is competent to identify symptoms such chest pain or blood pressure problems.  However, because a heart disability and hypertension are not the types of diseases that are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's heart disability and hypertension are found to lack competency and thereby probative value.  Further, her opinions are outweighed by the thorough opinions provided by the April 2016 and September 2016 VA examiners, who provided sufficient rationale for their findings. 

In support of her claim, the Veteran's representative submitted evidence in support of the Veteran's contention that her heart disability and hypertension are caused or aggravated by her service-connected psychiatric disabilities.  In particular, the Veteran's representative cited a reference from the Veterans Benefits Administration (VBA) Medical Electronic Performance Support System (MEPSS), which included a statement that veterans with PTSD have demonstrated problems with cardiovascular disease.  Additionally, the Veteran's representative included a September 1996 article entitled "Trauma, PTSD, and Physical Health" from The PTSD Research Quarterly, which suggests a relationship between PTSD and cardiovascular disease.  As noted above, the September 2016 VA examiner considered this evidence and nevertheless concluded that there are currently no known well-documented evidence based medical findings that have established a causal relationship between an acquired psychiatric disability and the Veteran's claimed conditions. 

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  However, the Board places little probative value on the articles the Veteran has submitted, as they were written to explain general medical principles and not the specific facts in this case.  

There are many medical opinions in this case, which the Board has reviewed in detail.  The Board affords more probative weight to the April and September 2016 VA medical opinions, as the VA examiners' rationales are most consistent with the evidence of record.  The Board understands the Veteran's concerns and notes that the best evidence of record simply shows no effect on or aggravation of the Veteran's heart disability or hypertension by her service-connected PTSD, MDD, and panic disorder with agoraphobia.  Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a heart disability or hypertension as secondary to service-connected PTSD, MDD, and panic disorder with agoraphobia.  

The Board also considers the theory of entitlement to service connection for a heart disability and hypertension on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Veteran's service treatment records are silent for complaints of, treatment for, or a diagnosis of a heart disability or hypertension.  Providing factual evidence against her claims is her April 1981 separation examination, which reflects a normal clinical evaluation of her heart and a blood pressure reading of 110/72.  Moreover, hypertension was not noted.  In a report of medical history completed at that time, the Veteran denied ever having or currently having heart trouble or high or low blood pressure. 

Post-service evidence does not reflect complaints of hypertension or coronary artery disease until 2006, more than two decades following separation from service.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate in light of the above.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to the Veteran's hypertension and coronary artery disease until 2006.  The mere absence of medical records does not contradict a Veteran's statements about her symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for over 20 years after service.  This long period without problems weighs against the claims.  

Significantly, the Veteran has not provided any explanation as to why she delayed seeking treatment or a filing claims for her hypertension or coronary artery disease for several decades following separation from service. 

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that her blood pressure and heart were normal at the time she left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a heart disability and hypertension since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of coronary artery disease and hypertension are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  However, the evidence does not indicate that the problems the Veteran has today are connected to service.  

The September 2016 VA examiner opined that the Veteran's heart disability and hypertension were less likely due to or the result of her service.  She rationalized that the Veteran served on active duty from August 1978 to August 1981 and was diagnosed with coronary artery disease and hypertension approximately 20 years later.  She noted no evidence of an onset during active duty service.  She stated that these conditions were most likely related to the risk factors she had noted above (increasing age, obesity, and tobacco use).  There are no other medical opinions of record.   

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and either her heart disability or hypertension.  Moreover, the best evidence overall reflects that there is no relationship between her heart disability or hypertension and her service-connected PTSD, MDD, and panic disorder with agoraphobia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a heart disability and hypertension, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value of the Veteran's statements is clearly outweighed by the 2016 VA medical opinions.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Sleep Disorder

The Veteran has filed a separate claim for a sleep disability.  She has additionally claimed that she suffers from sleep apnea.  The Board notes that in an October 2012 rating decision the Veteran was granted service connection for PTSD, MDD, and panic disorder with agoraphobia. 

In a September 2012 VA PTSD examination it was noted that the Veteran had chronic and complex PTSD, a recurrent major depressive disorder, and a panic disorder with agoraphobia.  

The VA examiner noted that a symptom of her diagnoses included a chronic sleep impairment.  It was noted that the Veteran complained of problems with her sleep and described fighting sleep because when asleep she "cannot protect her family."  

In a September 2013 VA examination it was noted that the Veteran had chronic PTSD with a depressive disorder.  It was noted that symptoms included a chronic sleep impairment. 

A September 2014 VA examination reflected no sleep apnea.  The Board remanded the Veteran's claim in March 2016 for an additional examination as there was insufficient evidence provided in the September 2014 VA examination.

The Veteran underwent an additional September 2016 VA examination.  It was noted that she had undergone a sleep study in August 2016.  The VA examiner noted that the Veteran did not currently have any findings, signs or symptoms attributable to sleep apnea.  The VA examiner noted that sleep disturbances are usually associated with PTSD/depression and include insomnia and/or nightmares.  She stated that sleep apnea risk factors usually include obesity with large neck circumference and crowding of the oropharyngeal airway.  It was noted that PTSD and sleep apnea disorders may both involve sleep disturbances.  The VA examiner stated that some studies discuss an association between these two conditions but there is no known well documented scientific medical evidence that confirms a causal relationship.  Nevertheless, the VA examiner opined that the current sleep complaints are likely symptoms of her PTSD/depression and not likely a result of sleep apnea. It was reiterated that the Veteran's sleep study was not consistent with chronic sleep apnea.

Significantly, the VA examinations and post-service treatment records do not identify a separate or distinguishable sleep disability, other than symptoms that have been attributed to the Veteran's service-connected psychiatric disabilities. 

In the October 2012 rating decision that granted service connection for PTSD, MDD, and panic disorder with agoraphobia, and assigned a 70 percent disability rating, the RO noted that this rating was based on various symptoms including a chronic sleep impairment.  

In this context, the Board finds that the evidence shows that a current sleep impairment has been rated as part of the service-connected acquired psychiatric disability; therefore, granting service connection with a separate rating for the same sleep impairment would constitute pyramiding in violation of 38 C.F.R. § 4.14 (rating of the same disability under different diagnostic codes is prohibited).  See Esteban, 6 Vet. App. at 261-62 (separate ratings are permissible only when "none" of the symptomatology is duplicative or overlapping).  In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. at 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Additionally, the Board points out that a separate compensable rating for a sleep disability, even if attributed to a distinguishable disability, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same sleep issues twice.  As discussed above, the service-connected PTSD, MDD, and panic disorders with agoraphobia have been rated as 70 percent disabling based, in part, on symptoms that include a chronic sleep impairment.

As there is no sleep disability that can be distinguished from the service-connected PTSD, MDD, and panic disorder with agoraphobia (recognized as including a chronic sleep impairment), the criteria for service connection for a sleep disability are not met.  38 C.F.R. § 3.303(a).  Additionally, the Veteran's claim for a sleep disability based on secondary service connection is now moot.  The evidence demonstrates that her sleep impairment is not a separate disability from her service-connected acquired psychiatric disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disability, claimed as secondary to service-connected PTSD, MDD, and panic disorder with agoraphobia, is denied.

Service connection for hypertension, claimed as secondary to service-connected PTSD, MDD, and panic disorder with agoraphobia, is denied.  

Service connection for a chronic sleep impairment disability, to include sleep apnea, claimed as secondary to service-connected PTSD, MDD and panic disorder with agoraphobia, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


